Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is distinguishable over Hemmings in that the reforming method of the invention provides that no portion of the syngas product stream from the reforming reactor is fed to the oxygen transport membrane reactor.
However, Hemmings teaches that tail gas from the hydrogen PSA, mixed with a fuel, is sent to the oxygen transport membrane (para. 0046). Hemmings does not teach adding any portion of syngas product stream fed to the oxygen transport membrane reactor. Therefore, Hemmings meets this claim limitation.

Applicant argues that the claimed OTM configuration is optimized for H2 production, is able to lower NG consumption to less than 450 Btu/scf, and can generate H2 at high pressures and that dry syngas in the process of the invention is fed to a H2 PSA which generates high purity H2 and typically the PSA tail gas provides more than 60% of the energy requirements and that Hemmings clearly does not disclose mixing the tail gas from the PSA with supplementary hydrocarbon fuel in order to form a portion of the fuel gas stream required for the oxygen transport membrane reactor.
However, Hemmings explicitly teaches that tail gas from the hydrogen PSA, mixed with a fuel, is sent to the oxygen transport membrane reactor (para. 0046). Additionally, it appears that the fuel referenced by Hemmings in paragraph 0046 is a hydrocarbon fuel. Fischer-Tropsch liquids (hydrocarbons) referred to by Hemmings as liquid fuels. Paragraph 0003. Therefore, Hemmings teaches that the tail gas from the PSA is mixed with hydrocarbon fuel and sent to the oxygen transport membrane reactor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hemmings (US 2007/0289215).
Regarding claims 1 and 8; Hemmings teaches a method and apparatus for hydrogen production using an oxygen transport membrane based reforming system (para. 0002) wherein said system comprises at least one reforming reactor (para. 0045) and at least one oxygen transport membrane reactor in close proximity to said at reforming reactor (para. 0065-0068), the method comprising the steps of separating oxygen from an oxygen containing stream with one or more catalyst containing oxygen transport membrane reactors to produce an oxygen permeate and an oxygen depleted retentate stream, the catalyst being contained within tubes on the permeate side of the oxygen transport membrane reactors (silver within the tube; para. 0082-0085), feeding a fuel stream to a permeate side of the oxygen transport membrane elements and reacting same with the oxygen permeate to generate a reaction product stream and heat, transferring the heat via convection to the oxygen depleted retentate stream and via radiation to at least one catalyst containing reforming reactor configured to produce a synthesis gas stream (para. 0049-0050), reforming a combined feed stream comprising natural gas and steam in the at least one reforming reactor in the presence of a reforming catalyst and radiant heat transferred from the oxygen transport membrane reactor to produce a formed synthesis gas stream comprising H2 and CO (para. 0046-0048), treating the syngas in a shift reactor to form a hydrogen enriched syngas and treating the hydrogen enriched stream in a hydrogen PSA (para. 0045, 0053), recovering a hydrogen product stream and a tail gas stream (para. 0045), wherein a portion of the fuel gas stream required for the oxygen transport membrane reactor is the tail gas stream from the PSA mixed with supplementary hydrocarbon fuel and wherein no portion of the reformed syngas leaving the reformer reactor is recycled back to the oxygen transport membrane reactor (para. 0046). 
Additionally, Hemmings teaches that the oxygen transport membrane reactor is reactively driven (para. 0046) and containing oxidation catalyst (CGO, para. 0083). Hemmings teaches that the oxygen transport reactor comprises a plurality of oxygen transport membrane tubes defining an oxidant side and a permeate side configured to separate oxygen form an oxygen containing stream contacting the oxidant side and permeate separated oxygen to the permeate side through oxygen ion transport (para. 0082-0085, claims 10-12) the oxidation catalyst being contacted within the tubes on the permeate side of the oxygen transport membrane reactor (para. 0082-0083) and the reforming reactor comprises a plurality of reforming catalyst containing tubes (fig. 4, #280; para. 0076).
Regarding claim 2, Hemmings teaches that the heat from the oxygen combustion reaction is provided to reactant stream, the reforming reactor, and retentate stream (by introduction into the combustor) (para. 0018-0019). 
	Regarding claim 3-4, 8; Hemmings teaches that the syngas leaving the reformer is 340 psia (Table, page 9).
	Regarding claim 9, Hemmings teaches a catalyst containing oxygen transport membrane reactor comprises a plurality of tubes defining a reactant side and an oxidant side and permeate separated oxygen to the reactant side through oxygen ion transport when subjected to operational temperature and difference in oxygen partial pressure (para. 0006, 0065).
	Regarding claim 6, 10, Hemmings teaches the H2/CO ratio of the syngas is greater than 2.8 (approximately 5.1; Table, page 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmings.
Regarding claim 5, Hemmings teaches that the heat from the oxygen combustion reaction is provided to reactant stream, the reforming reactor, and retentate stream (by introduction into the combustor) (para. 0018-0019). Additionally, the reforming stage (dependent on the heat from the combustor) operates at a temperature of 1100 C (para. 0060). Therefore, it appears that the combustor operates at a temperature of at least 1100 C such that the retentate (depleted stream) is heated to a temperature within the claimed range of 1050 to 1200 C in the combustor.
Regarding claim 7, Hemmings teaches the H2/CO ratio of the syngas is approximately 5.1 (Table, page 9). This range overlaps and/or is close enough to the claimed range such that the disclosure of Hemmings renders the claimed range obvious. See MPEP 2144.05 (I).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmings.
Regarding claim 5, Hemmings teaches that the heat from the oxygen combustion reaction is provided to reactant stream, the reforming reactor, and retentate stream (by introduction into the combustor) (para. 0018-0019). 
Additionally, Priegnitz teaches a method for producing syngas (col. 1, lines 40-55) wherein a combustion zone adjacent to a steam reforming reactor is operated at a temperature of 1200-2000 C (col. 6, lines 20-35) for the purpose of providing heat to the steam reformer (col. 6, lines 20-35).
Therefore, it would have been obvious to one ordinary skill in the art to provide the combustion zone adjacent to a steam reforming reactor of Hemmings operated at a temperature of 1200-2000 C in order to provide heat to the steam reformer as taught by Priegnitz.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmings in view of Forsyth (US 2009/0123364).
Hemmings teaches a method and apparatus for hydrogen production using an oxygen transport membrane based reforming system (para. 0002) wherein said system comprises at least one reforming reactor (para. 0045) and at least one oxygen transport membrane reactor in close proximity to said at reforming reactor (para. 0065-0068), the method comprising the steps of separating oxygen from an oxygen containing stream with one or more catalyst containing oxygen transport membrane reactors to produce an oxygen permeate and an oxygen depleted retentate stream, the catalyst being contained within tubes on the permeate side of the oxygen transport membrane reactors (silver within the tube; para. 0082-0085), feeding a fuel stream to a permeate side of the oxygen transport membrane elements and reacting same with the oxygen permeate to generate a reaction product stream and heat, transferring the heat via convection to the oxygen depleted retentate stream and via radiation to at least one catalyst containing reforming reactor configured to produce a synthesis gas stream (para. 0049-0050), reforming a combined feed stream comprising natural gas and steam in the at least one reforming reactor in the presence of a reforming catalyst and radiant heat transferred from the oxygen transport membrane reactor to produce a formed synthesis gas stream comprising H2 and CO (para. 0046-0048), treating the syngas in a shift reactor to form a hydrogen enriched syngas and treating the hydrogen enriched stream in a hydrogen PSA (para. 0045, 0053), recovering a hydrogen product stream and a tail gas stream (para. 0045), wherein a portion of the fuel gas stream required for the oxygen transport membrane reactor is the tail gas stream from the PSA mixed with supplementary hydrocarbon fuel and wherein no portion of the reformed syngas leaving the reformer reactor is recycled back to the oxygen transport membrane reactor (para. 0046). 
Hemmings fails to teach HTS followed by LTS.
Forsyth, however, teaches a method of making syngas (para. 0002) wherein syngas from a steam reforming is subjected to a combination of HTS and LTS (para. 0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art to provide syngas from steam reforming in Hemmings subjected to a combination of HTS and LTS in order to provide a process parameter known in the art as taught by Forsyth.
Additionally, Hemmings teaches the H2/CO ratio of the syngas is approximately 5.1 (Table, page 9). This range overlaps and/or is close enough to the claimed range such that the disclosure of Hemmings renders the claimed range obvious. See MPEP 2144.05 (I).
Additionally, Hemmings teaches that the syngas leaving the reformer is 340 psia (Table, page 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735